Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/21 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1, 8 and 15 cite the limitation receiving a number of in-person viewers at an event; determining whether the number of in-person viewers at the event is below a threshold level; in response to determining the number of in-person viewers at the event is below the threshold level, identifying a location of the in-person viewers at the event. The claim language merely cites two dataset: the number of in-person viewers and the number of online viewers. There is no relationship between these two numbers for both in-person viewers and online viewers. Here, there is no necessary to determine a threshold of the number of in-person viewers because the determined threshold of the number of in-person viewers won’t affect the creation of the avatar for each online viewers. Further, claims don’t cite how to use the identified number of online viewers. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11 cites “The computer system of claim 1”, but claim 1 is cited as a computer-based method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 2019/0102941) in view of Koolwal et al. (US 2017/0052650).
As to Claim 1, Khan teaches A computer-based method of creating an avatar of an online viewer during a live video broadcast, the method comprising:
receiving a number of in-person viewers at an event (Khan discloses “identifying an occupancy status of seats in the venue, wherein the occupancy status for a given seat indicates whether the given seat is occupied by a real spectator in the venue” in [0010];  “The sensor unit 706 includes one or more occupancy sensors 708 which are configured to detect whether the seat 702 is occupied by a real spectator” in [0097]. Here, Khan teaches sensor unit to detect the occupancy status of each seat so as to obtain a number of real spectator at an event);
identifying a number of online viewers watching the event remotely (Khan discloses “At operation 614, for a given identified seat, it is determined whether a virtual reality spectator is assigned to the seat, and if so, then the virtual reality spectator is identified” in [0095]).
Khan doesn’t teach a threshold number of in-person viewers and analyzing reactions of the online viewers. The combination of Koolwal further teaches following limitations:

determining whether the number of in-person viewers at the event is below a threshold level; in response to determining the number of in-person viewers at the event is below the threshold level, identifying a location of the in-person viewers at the event (Koolwal discloses “The determination of the number of event attendees or event invitees reflected in content can be performed by, for example, facial recognition technique “ in [0053]; “content that reflects a threshold number of event attendees or event invitees, real-time notifications regarding the arrival or departure of event attendees” in [0054]; “More specifically, the attendee verification module 206 may determine whether people invited to the event are at (or near) the location of the event at (or near) the time of the event. In some embodiments, the attendee verification module 206 uses geolocational technologies to verify whether people invited to the event (e.g., the host and guests) are present at the location of event at the time of the event… Another example of the geolocational technologies that may be used includes Global Positioning System (GPS)” in [0046]);
analyzing reactions of the online viewers to scenarios of the event (Koolwal discloses “For example, the content management module 210 may identify information that several event attendees or event invitees posted content that indicated they were happy (or sad) during the event. Such information can be conveyed by, for example, words or emoticons selected through the social networking application that convey the sentiments of the event attendees or event invitees… For example, the content management module 210 can select images that show event attendees or event invitees smiling (or not smiling)” in [0052]); and
creating an avatar for each of the online viewers based on profiles of the online viewers, wherein the created avatar for each online viewer is altered during the event based on the analyzed reactions (Khan discloses “In various implementations, virtual reality spectators can be assigned to seats in proximity to each other based on any of various factors such as a user profile, age, geo-location, primary language, experience in a given video game, interests, gender, etc.” in [0052]; “The seat assignment logic 405 can utilize various types of information to determine which seat to assign the virtual reality spectator 120, including based on user profile data 408 for the spectator that is stored to a user database 407” in [0075]; “then in the view provided through the HMD to the virtual reality spectator 120 that includes the display 108c, the rendered image of the display 108c is altered to include images of the virtual reality spectator 120 ( or an avatar 604 associated to the virtual reality spectator 120) in the appropriate location so as to occupy seat 122” in [0091]; “In some implementations, a camera's video feed that includes the display is modified to include the image of the virtual reality spectator (or avatar), and the modified video feed is stitched as previously discussed to form the view for the virtual reality spectator” in [0095]. Koolwal also discloses “The content management module 210 may reflect these sentiments in event media that are displayed to event attendees and event invitees. For example, the content management module 210 can select images that show event attendees or event invitees smiling (or not smiling)” in [0052].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Khan with the teaching of Koolwal so as to identify content related to particular sentiments of event attendees or event invitees related to the event and assembles the content into event media (Koolwal, [0052]).

As to Claim 2, Khan in view of Koolwal teaches The method of claim 1, further comprising: 
populating each empty seat at the event with the created avatar for each online viewer; and displaying the created avatars occupying the empty seats to the online viewers (Khan, Fig 6.)
 
As to Claim 4, Khan in view of Koolwal teaches The method of claim 1, wherein one or more Internet of Things (IoT) Devices are utilized to analyze the reactions of the online viewers (Khan discloses “In some implementations, the virtual reality spectator 120 may hear sound from the real spectator 138 that is captured by a local microphone” in [0055]; motion sensor in [0126]; camera sensor in [0058].)

As to Claim 6, Khan in view of Koolwal teaches The method of claim 1, wherein the threshold level is set by an organizer of the event (Koolwal discloses “More specifically, the systems and methods described herein allow a person to host a representation of a real-world event using a social networking system or related social networking application… which provides attendees and invitees, based on privacy settings, affinity, and other considerations, content and information as event media and allows attendees and invitees to contribute content and information to be integrated into the event media. Event invitees, as used herein, can include persons who were invited to the event and physically attended the event or persons who were invited to the event but did not physically attend the event or both” in [0031]; determine a presence of event add3endee in [0065]. Here, the threshold can be an available seats within the event location, which is set by the host. Once the detection of a vacancy seat is identified, the avatar of a virtual attendee can be overlaid on the live video of the event.)

Claim 8 recites similar limitations as claim 1 but in a computer system form. Therefore, the same rationale used for claim 1 is applied.
Claim 9 is rejected based upon similar rationale as Claim 2.

Claim 11 is rejected based upon similar rationale as Claim 4.

Claim 13 is rejected based upon similar rationale as Claim 6.

Claim 15 recites similar limitations as claim 1 but in a computer program product form. Therefore, the same rationale used for claim 1 is applied.
Claim 16 is rejected based upon similar rationale as Claim 2.

Claim 18 is rejected based upon similar rationale as Claim 4.

Claim 20 is rejected based upon similar rationale as Claim 6.

Claims 3, 5, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Koolwal and Imanishi (US 2010/0251173).
As to Claim 3, Khan in view of Koolwal teaches The method of claim 2, further comprising: 
receiving social media data regarding the event (Koolwal discloses “More specifically, the systems and methods described herein allow a person to host a representation of a real-world event using a social networking system or related social networking application” in [0031]; see also Fig 5); 
interpreting emotions of the online viewers based on the social media data; identifying traditional behavior patterns of the event (Koolwal discloses “For example, the content management module 210 may identify information that several event attendees or event invitees posted content that indicated they were happy (or sad) during the event. Such information can be conveyed by, for example, words or emoticons selected through the social networking application that convey the sentiments of the event attendees or event invitees.” in [0052]. Here, the emotion feedback (i.e. happy or sad) on the event is well-known. For example, Imanishi discloses users cheer for the supported team in [0083], which is interpreted as a traditional behavior patterns of the event); 
identifying characteristics of a stadium hosting the event (Khan discloses “A suitable venue can be any location capable of hosting an e-sports event for live spectating by spectators, including by way of example without limitation, arenas, stadiums, theaters, convention centers, gymnasiums, community centers, etc.” in [0036]; “to determine acoustic characteristics of the 3D space” in [0060]. Imanishi also discloses “a virtual space 10 that imitates the shape of a stadium where a baseball game is played is shown” in [0065], see also [0067]);
creating audio/visual (AV) content based on the traditional behavior patterns and the stadium characteristics; and displaying the AV content in the stadium (Khan discloses “An audio processor 444 is configured to process audio data 442 from audio sources 440 to be streamed with the compressed video data. The processing may use the audio processing parameters 428 and/or the 3D location 424 of the spectator's seat. In some implementations, an audio modeling module 446 applies an audio model based on the 3D space of the venue to process the audio data 442. Such an audio model may simulate the acoustics of the assigned seat in the venue so that audio is rendered to the virtual reality spectator in a realistic fashion” in [0084]; “This video, or a portion thereof, may be projected onto the display 108c, which may be one of the large displays in the venue 100 which are viewable by many spectators simultaneously” in [0090]; “in some implementations, when the virtual reality spectator 120 looks towards the display 108c, he/she will also see himself/herself in the projected video shown on the display 108c. That is, when video projected on the display 108c includes the location of the seat 122 that the virtual reality spectator "occupies" ( or is assigned to), then in the view provided through the HMD to the virtual reality spectator 120 that includes the display 108c, the rendered image of the display 108c is altered to include images of the virtual reality spectator 120 ( or an avatar 604 associated to the virtual reality spectator 120) in the appropriate location so as to occupy seat 122” in [0091]. See also  Imanishi’s [0007].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Khan and Koolwal with the teaching of Imanishi so as to interpret the virtual users’ reaction during the event, such as, cheering for the support team (Imanishi, [0083]).

As to Claim 5, Khan in view of Koolwal teaches The method of claim 2. The combination of Imanishi further teaches wherein if the event is a sporting event, the created avatars are populated into the empty seats based on a team preference of each online viewer, wherein the avatars supporting one team are grouped together, and wherein the avatars supporting another team are grouped together (Imanishi discloses “For example, in the case of watching a sports match, greater impression or excitement can be achieved when users who cheer for the same team or player get together in a particular place” in [0007], see also [0083].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Khan and Koolwal with the teaching of Imanishi so that greater impression or excitement can be achieved when users who cheer for the same team or player get together in a particular place (Imanishi, [0007]).

Claim 10 is rejected based upon similar rationale as Claim 3.
Claim 12 is rejected based upon similar rationale as Claim 5.
Claim 17 is rejected based upon similar rationale as Claim 3.
Claim 19 is rejected based upon similar rationale as Claim 5.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Koolwal and Estes (US 2014/0129559).
As to Claim 7, Khan in view of Koolwal teaches The method of claim 3, wherein the social media data is selected from a group consisting of generated hashtags for the event, and text from social media timelines
(Khan discloses “The content sources 920 can include any type of content that is accessible over the Internet” in [0123]; “Such content, without limitation, can include video content, movie content, streaming content, social media content, news content, friend content, advertisement content, etc.” in [0124]. Koolwal discloses “Users of a photo-sharing service of the social networking system may capture images, video, audio, or other interactive content on their computing devices and share the content with their online friends” in [0029]. Here, it is well-known to use hashtag for the event. For example, Estes discloses “The mechanism assigns the plurality of social media posts into a plurality of time periods within a timeline of the time-based event. The mechanism generates a timeline-based data visualization presenting the plurality of social media posts in relation to the timeline of the time-based event and presents the timeline-based data visualization” in Abstract; “user-generated content that may be associated with a particular hashtag or topic, especially events that have immediacy” in [0030]; “The topic may be defined using hashtag, for example, or a keyword if API 302 supports keyword searching. Query definition 324 may also set forth bounding data, such as start and end dates/times to limit potential clutter or unintentional results from outside the known event window. The social media server API 302 may then gather the data set of raw results based on the user's specified search criteria” in [0035].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Khan and Koolwal with the teaching of Estes so as to use hashtag to mark individual messages as belonging to a particular topic nans allow users to follow specific events or topics (Estes, [0003-0004]).

Claim 14 is rejected based upon similar rationale as Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612